DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 1053045. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 1053045 with obvious wording variations:
Pending Application 17573408
US 1053045
1. A method for an ego vehicle, comprising: detecting an intention of a first endpoint to exchange a millimeter wave (mmWave) message with a second endpoint; determining scenario data describing a scenario of one or more of the first endpoint and the second endpoint; requesting a recommended beam alignment setting from a server based on the scenario data; receiving feedback data describing the recommended beam alignment setting from the server; and modifying an operation of a vehicle-to-everything (V2X) radio of the first endpoint based on the recommended beam alignment setting so that the V2X radio of the first endpoint exchanges the mmWave message with the second endpoint using the recommended beam alignment setting.

2. The method of claim 1, wherein detecting the intention of the first endpoint to exchange the mmWave message with the second endpoint includes receiving a command from an autonomous driving system of the first endpoint to transmit the mmWave message to the second endpoint.

3. The method of claim 1, wherein the scenario data describing the scenario is based on sensor data describing measurements of a physical environment proximate to the first endpoint.
1. A method for a first endpoint, comprising: detecting an intention of the first endpoint to exchange a first millimeter wave (mmWave) message with a second endpoint; determining first scenario data describing a first scenario of one or more of the first endpoint and the second endpoint; requesting a recommended beam alignment setting from a connected computing device based on the first scenario data; receiving feedback data describing the recommended beam alignment setting from the connected computing device; and modifying an operation of a vehicle-to-everything (V2X) radio of the first endpoint based on the recommended beam alignment setting so that the V2X radio of the first endpoint exchanges the first mmWave message with the second endpoint using the recommended beam alignment setting.
4. The method of claim 1, further comprising: generating a beam request message including the scenario data; and transmitting the beam request message to the server via a V2X network; wherein the feedback data is based on the beam request message.
2. The method of claim 1, wherein requesting the recommended beam alignment setting from the connected computing device based on the first scenario data comprises: sending a beam request message to the connected computing device, wherein the beam request message includes the first scenario data as payload data and includes a request for the recommended beam alignment setting that is optimized for the first scenario, and wherein the beam request message causes the connected computing device to query a beam alignment database that includes optimal beam alignment settings in different real-world scenarios based on the first scenario data and to generate feedback data describing the recommended beam alignment setting as a query result.
5. The method of claim 4, wherein the beam request message causes the server to query a beam alignment database based on the scenario data and to generate the feedback data describing the recommended beam alignment setting as a query result.
2. The method of claim 1, wherein requesting the recommended beam alignment setting from the connected computing device based on the first scenario data comprises: sending a beam request message to the connected computing device, wherein the beam request message includes the first scenario data as payload data and includes a request for the recommended beam alignment setting that is optimized for the first scenario, and wherein the beam request message causes the connected computing device to query a beam alignment database that includes optimal beam alignment settings in different real-world scenarios based on the first scenario data and to generate feedback data describing the recommended beam alignment setting as a query result.
6. The method of claim 1, further comprising: modifying an operation of the V2X radio of the second endpoint based on the recommended beam alignment setting to cause a beam of the V2X radio of the first endpoint to be aligned with a beam of the V2X radio of the second endpoint so that the V2X radio of the first endpoint and the V2X radio of the second endpoint exchange the mmWave message using the recommended beam alignment setting.

7. The method of claim 1, further comprising: generating mmWave performance data related to an exchange of the mmWave message using the recommended beam alignment setting; and uploading the mmWave performance data to the server.
5. The method of claim 1, further comprising: modifying an operation of a V2X radio of the second endpoint based on the recommended beam alignment setting to cause a beam of the V2X radio of the first endpoint to be aligned with a beam of the V2X radio of the second endpoint so that the first mmWave message is exchanged between the first endpoint and the second endpoint using the recommended beam alignment setting.
8. A system comprising: an onboard vehicle computer system of an ego vehicle including a non-transitory memory storing computer code which, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to: detect an intention of a first endpoint to exchange a millimeter wave (mmWave) message with a second endpoint; determine scenario data describing a scenario of one or more of the first endpoint and the second endpoint; request a recommended beam alignment setting from a server based on the scenario data; receive feedback data describing the recommended beam alignment setting from the server; and modify an operation of a vehicle-to-everything (V2X) radio of the first endpoint based on the recommended beam alignment setting so that the V2X radio of the first endpoint exchanges the mmWave message with the second endpoint using the recommended beam alignment setting.
9. The system of claim 8, wherein detecting the intention of the first endpoint to exchange the mmWave message with the second endpoint includes receiving a command from an autonomous driving system of the first endpoint to transmit the mmWave message to the second endpoint.
10. The system of claim 8, wherein the scenario data describing the scenario is based on sensor data describing measurements of a physical environment proximate to the first endpoint.
14. A system comprising: an onboard vehicle computer system of a first endpoint including a non-transitory memory storing computer code which, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to: detect an intention of the first endpoint to exchange a first millimeter wave (mmWave) message with a second endpoint; determine first scenario data describing a first scenario of one or more of the first endpoint and the second endpoint; request a recommended beam alignment setting from a connected computing device based on the first scenario data; receive feedback data describing the recommended beam alignment setting from the connected computing device; and modify an operation of a vehicle-to-everything (V2X) radio of the first endpoint based on the recommended beam alignment setting so that the V2X radio of the first endpoint exchanges the first mmWave message with the second endpoint using the recommended beam alignment setting.
11. The system of claim 8, wherein the computer code further causes the onboard vehicle computer system to: generate a beam request message including the scenario data; and transmit the beam request message to the server via a V2X network; wherein the feedback data is based on the beam request message.
15.  The system of claim 14, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to request the recommended beam alignment setting from the connected computing device based on the first scenario data at least by: sending a beam request message to the connected computing device, wherein the beam request message includes the first scenario data as payload data and includes a request for the recommended beam alignment setting that is optimized for the first scenario, and wherein the beam request message causes the connected computing device to query a beam alignment database that includes optimal beam alignment settings in different real-world scenarios based on the first scenario data and to generate feedback data describing the recommended beam alignment setting as a query result.
12. The system of claim 11, wherein the beam request message causes the server to query a beam alignment database based on the scenario data and to generate the feedback data describing the recommended beam alignment setting as a query result.
15.  The system of claim 14, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to request the recommended beam alignment setting from the connected computing device based on the first scenario data at least by: sending a beam request message to the connected computing device, wherein the beam request message includes the first scenario data as payload data and includes a request for the recommended beam alignment setting that is optimized for the first scenario, and wherein the beam request message causes the connected computing device to query a beam alignment database that includes optimal beam alignment settings in different real-world scenarios based on the first scenario data and to generate feedback data describing the recommended beam alignment setting as a query result.
13. The system of claim 8, wherein the computer code further causes the onboard vehicle computer system to: modify an operation of the V2X radio of the second endpoint based on the recommended beam alignment setting to cause a beam of the V2X radio of the first endpoint to be aligned with a beam of the V2X radio of the second endpoint so that the V2X radio of the first endpoint and the V2X radio of the second endpoint exchange the mmWave message using the recommended beam alignment setting.
14. The system of claim 8, wherein the computer code further causes the onboard vehicle computer system to: generate mmWave performance data related to an exchange of the mmWave message using the recommended beam alignment setting; and upload the mmWave performance data to the server.
16. The system of claim 14, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to: modify an operation of a V2X radio of the second endpoint based on the recommended beam alignment setting to cause a beam of the V2X radio of the first endpoint to be aligned with a beam of the V2X radio of the second endpoint so that the first mmWave message is exchanged between the first endpoint and the second endpoint using the recommended beam alignment setting.
15. A computer program product comprising a non-transitory memory of an onboard vehicle computer system of an ego vehicle storing computer-executable code that, when executed by a processor, causes the processor to: detect an intention of a first endpoint to exchange a millimeter wave (mmWave) message with a second endpoint; determine scenario data describing a scenario of one or more of the first endpoint and the second endpoint; request a recommended beam alignment setting from a server based on the scenario data; receive feedback data describing the recommended beam alignment setting from the server; and modify an operation of a vehicle-to-everything (V2X) radio of the first endpoint based on the recommended beam alignment setting so that the V2X radio of the first endpoint exchanges the mmWave message with the second endpoint using the recommended beam alignment setting.
16. The computer program product of claim 15, wherein detecting the intention of the first endpoint to exchange the mmWave message with the second endpoint includes receiving a command from an autonomous driving system of the first endpoint to transmit the mmWave message to the second endpoint.
17. The computer program product of claim 15, wherein the scenario data describing the scenario is based on sensor data describing measurements of a physical environment proximate to the first endpoint.
18. A computer program product comprising a non-transitory memory of an onboard vehicle computer system of a first endpoint storing computer-executable code that, when executed by a processor, causes the processor to: detect an intention of the first endpoint to exchange a first millimeter wave (mmWave) message with a second endpoint; determine first scenario data describing a first scenario of one or more of the first endpoint and the second endpoint; request a recommended beam alignment setting from a connected computing device based on the first scenario data; receive feedback data describing the recommended beam alignment setting from the connected computing device; and modify an operation of a vehicle-to-everything (V2X) radio of the first endpoint based on the recommended beam alignment setting so that the V2X radio of the first endpoint exchanges the first mmWave message with the second endpoint using the recommended beam alignment setting.
18. The computer program product of claim 15, wherein the computer-executable code further causes the processor to: generate a beam request message including the scenario data; and transmit the beam request message to the server via a V2X network; wherein the feedback data is based on the beam request message.
2. The method of claim 1, wherein requesting the recommended beam alignment setting from the connected computing device based on the first scenario data comprises: sending a beam request message to the connected computing device, wherein the beam request message includes the first scenario data as payload data and includes a request for the recommended beam alignment setting that is optimized for the first scenario, and wherein the beam request message causes the connected computing device to query a beam alignment database that includes optimal beam alignment settings in different real-world scenarios based on the first scenario data and to generate feedback data describing the recommended beam alignment setting as a query result.
19. The computer program product of claim 18, wherein the beam request message causes the server to query a beam alignment database based on the scenario data and to generate the feedback data describing the recommended beam alignment setting as a query result.
2. The method of claim 1, wherein requesting the recommended beam alignment setting from the connected computing device based on the first scenario data comprises: sending a beam request message to the connected computing device, wherein the beam request message includes the first scenario data as payload data and includes a request for the recommended beam alignment setting that is optimized for the first scenario, and wherein the beam request message causes the connected computing device to query a beam alignment database that includes optimal beam alignment settings in different real-world scenarios based on the first scenario data and to generate feedback data describing the recommended beam alignment setting as a query result.
20. The computer program product of claim 15, wherein the computer-executable code further causes the processor to: modify an operation of the V2X radio of the second endpoint based on the recommended beam alignment setting to cause a beam of the V2X radio of the first endpoint to be aligned with a beam of the V2X radio of the second endpoint so that the V2X radio of the first endpoint and the V2X radio of the second endpoint exchange the mmWave message using the recommended beam alignment setting.
19. The computer program product of claim 18, wherein the computer-executable code, when executed by the processor, causes the processor further to: modify an operation of a V2X radio of the second endpoint based on the recommended beam alignment setting to cause a beam of the V2X radio of the first endpoint to be aligned with a beam of the V2X radio of the second endpoint so that the first mmWave message is exchanged between the first endpoint and the second endpoint using the recommended beam alignment setting.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal et al. (US 10530451, hereinafter “Bansal”).
	Regarding claim 1, Bansal discloses,
  	A method for an ego vehicle (See, Ego vehicle 123 in Fig. 5), comprising: 
 	“detecting an intention of a first endpoint to exchange a millimeter wave (mmWave) message with a second endpoint (At step 553, the intention detection module 204 of the ego vehicle 123 detects an intention of the ego vehicle 123 to exchange a mmWave message with another endpoint. By way of examples, here assume that the other endpoint is the remote vehicle 124. Of course, the other endpoint can be any other type of endpoint such as a roadside unit, a base station, etc, Col. 27; lines 13-19)”; 
 	“determining scenario data describing a scenario of one or more of the first endpoint and the second endpoint ( At step 555, the scenario module 206 of the ego vehicle 123 determines scenario data describing a driving scenario of one or more of the ego vehicle 123 and the remote vehicle 124, Col. 27; lines 20-23)”; 
“requesting a recommended beam alignment setting from a server based on the scenario data (At step 557, the report module 207 of the ego vehicle 123 generates a beam request message including the scenario data. At step 559, the report module 207 of the ego vehicle 123 transmits the beam request message to the server 106 via the V2X network, Col. 27; lines 24-29)”; 
“receiving feedback data describing the recommended beam alignment setting from the server (At step 563, the feedback system 109 of the server 106 sends the feedback data to the ego vehicle 123 via the V2X network, Col. 27; lines 30-36)”; and 
“modifying an operation of a vehicle-to-everything (V2X) radio of the first endpoint based on the recommended beam alignment setting so that the V2X radio of the first endpoint exchanges the mmWave message with the second endpoint using the recommended beam alignment setting (At step 565, the operation module 210 of the ego vehicle 123 modifies one or more of (1) an operation of the V2X radio 143 of the ego vehicle 123 and (2) an operation of the V2X radio 143 of the remote vehicle 124 based on the recommended beam alignment setting to cause a beam of the V2X radio 143 of the ego vehicle 123 to be aligned with a beam of the V2X radio 143 of the remote vehicle 124, so that the V2X radio 143 of the ego vehicle 123 and the V2X radio 143 of the remote vehicle 124 exchange the mmWave message using the recommended beam alignment setting, Col. 27; lines 37-46).”
 	Regarding claim 2, Bansal discloses,
	“wherein detecting the intention of the first endpoint to exchange the mmWave message with the second endpoint includes receiving a command from an autonomous driving system of the first endpoint to transmit the mmWave message to the second endpoint (the ADAS system 183 or the autonomous driving system 184 of the first endpoint 101 provides a command to the communication unit 145 of the first endpoint 101 to transmit a mmWave message to another endpoint (e.g., the second endpoint 103 or the third endpoint 104). Responsive to receiving the command, the intention detection module 204 determines that a mmWave message is desired to be exchanged by the first endpoint 101 with the other endpoint, Col. 21; lines 46-56).”
	Regarding claim 3, Bansal discloses,
	“wherein the scenario data describing the scenario is based on sensor data describing measurements of a physical environment proximate to the first endpoint (the scenario module 206 may operate one or more sensors included in the sensor set 182 to record sensor data describing measurements of a physical environment proximate to the computer system 200. The second endpoint 103, the third endpoint 104 or a combination thereof may be located in the physical environment proximate to the first endpoint 101 that includes the computer system 200, Col. 22; lines 1-11)”.
	Regarding claim 4, Bansal discloses,
	“generating a beam request message including the scenario data (The modification system 199 of the ego vehicle 123 requests a recommended beam alignment setting from the feedback system 109 based on the current driving scenario. This request is communicated as a beam request message 108. The beam request message 108 is an electronic wireless message that includes, for example, the scenario data as its payload and includes a request for a recommended beam alignment setting that is optimized based on the current driving scenario described by the scenario data 140, Col. 19; lines 1-9); and transmitting the beam request message to the server via a V2X network (the modification system 199 of the remote vehicle 124 can also determine the scenario data 140 describing the current driving scenario with the ego vehicle 123 and sends the scenario data 140 to the server 106 via the beam request message 108, Col. 19; lines 5-31); wherein the feedback data is based on the beam request message (The feedback system 109 of the server 106 receives the beam request message 108 as an input and determines, based on the scenario data 140 and the beam alignment database 110, an instance of feedback data 144. The feedback data 144 is digital data that describes, for example, an optimal beam alignment setting for one or more of the ego vehicle 123 and the remote vehicle 124 based on the current driving scenario and the beam alignment settings that have worked best for other vehicles in similar scenarios as described by the data included in the beam alignment database 110, Col. 19; lines 15-45).”
 	Regarding claim 5, Bansal discloses,
	“wherein the beam request message causes the server to query a beam alignment database based on the scenario data and to generate the feedback data describing the recommended beam alignment setting as a query result (At step 561, the feedback system 109 of the server 106 queries the beam alignment database 110 based on the scenario data and generates feedback data describing a recommended beam alignment setting as a query result. At step 563, the feedback system 109 of the server 106 sends the feedback data to the ego vehicle 123 via the V2X network, Col. 27; lines 27-36).”
 	Regarding claim 6, Bansal discloses,
 	“modifying an operation of the V2X radio of the second endpoint based on the recommended beam alignment setting to cause a beam of the V2X radio of the first endpoint to be aligned with a beam of the V2X radio of the second endpoint so that the V2X radio of the first endpoint and the V2X radio of the second endpoint exchange the mmWave message using the recommended beam alignment setting (At step 565, the operation module 210 of the ego vehicle 123 modifies one or more of (1) an operation of the V2X radio 143 of the ego vehicle 123 and (2) an operation of the V2X radio 143 of the remote vehicle 124 based on the recommended beam alignment setting to cause a beam of the V2X radio 143 of the ego vehicle 123 to be aligned with a beam of the V2X radio 143 of the remote vehicle 124, so that the V2X radio 143 of the ego vehicle 123 and the V2X radio 143 of the remote vehicle 124 exchange the mmWave message using the recommended beam alignment setting, Col. 27; lines 37-46).”
	Regarding claim 7, Bansal discloses,
	“generating mmWave performance data related to an exchange of the mmWave message using the recommended beam alignment setting; and uploading the mmWave performance data to the server (the operation module 210 generates mmWave performance data related to the exchanging of the mmWave message that is performed using the recommended beam alignment setting. For example, the mmWave performance data includes one or more of an achieved data rate, a received signal strength, etc. The operation module 210 uploads the mmWave performance data to the server 106, Col. 24; lines 47-54).”
 	Regarding claim 8, Bansal discloses,
	A system comprising: 
“an onboard vehicle computer system of an ego vehicle (See, Ego vehicle 123 in Fig. 5) including a non-transitory memory storing computer code which, when executed by the onboard vehicle computer system (One general aspect includes a system including an onboard vehicle computer system of a first endpoint including a non-transitory memory storing computer code, Col. 4; lines 58-60 )”, causes the onboard vehicle computer system to: 
“detect an intention of a first endpoint to exchange a millimeter wave (mmWave) message with a second endpoint (At step 553, the intention detection module 204 of the ego vehicle 123 detects an intention of the ego vehicle 123 to exchange a mmWave message with another endpoint. By way of examples, here assume that the other endpoint is the remote vehicle 124. Of course, the other endpoint can be any other type of endpoint such as a roadside unit, a base station, etc, Col. 27; lines 13-19)”; 
“determine scenario data describing a scenario of one or more of the first endpoint and the second endpoint ( At step 555, the scenario module 206 of the ego vehicle 123 determines scenario data describing a driving scenario of one or more of the ego vehicle 123 and the remote vehicle 124, Col. 27; lines 20-23”; 
“request a recommended beam alignment setting from a server based on the scenario data (At step 557, the report module 207 of the ego vehicle 123 generates a beam request message including the scenario data. At step 559, the report module 207 of the ego vehicle 123 transmits the beam request message to the server 106 via the V2X network, Col. 27; lines 24-29)”; 
“receive feedback data describing the recommended beam alignment setting from the server (At step 563, the feedback system 109 of the server 106 sends the feedback data to the ego vehicle 123 via the V2X network, Col. 27; lines 30-36)”; and 
“modify an operation of a vehicle-to-everything (V2X) radio of the first endpoint based on the recommended beam alignment setting so that the V2X radio of the first endpoint exchanges the mmWave message with the second endpoint using the recommended beam alignment setting  (At step 565, the operation module 210 of the ego vehicle 123 modifies one or more of (1) an operation of the V2X radio 143 of the ego vehicle 123 and (2) an operation of the V2X radio 143 of the remote vehicle 124 based on the recommended beam alignment setting to cause a beam of the V2X radio 143 of the ego vehicle 123 to be aligned with a beam of the V2X radio 143 of the remote vehicle 124, so that the V2X radio 143 of the ego vehicle 123 and the V2X radio 143 of the remote vehicle 124 exchange the mmWave message using the recommended beam alignment setting, Col. 27; lines 37-46).”
 	Regarding claim 9, Bansal discloses,
	“wherein detecting the intention of the first endpoint to exchange the mmWave message with the second endpoint includes receiving a command from an autonomous driving system of the first endpoint to transmit the mmWave message to the second endpoint (the ADAS system 183 or the autonomous driving system 184 of the first endpoint 101 provides a command to the communication unit 145 of the first endpoint 101 to transmit a mmWave message to another endpoint (e.g., the second endpoint 103 or the third endpoint 104). Responsive to receiving the command, the intention detection module 204 determines that a mmWave message is desired to be exchanged by the first endpoint 101 with the other endpoint, Col. 21; lines 46-56).”
	Regarding claim 10, Bansal discloses,
	“wherein the scenario data describing the scenario is based on sensor data describing measurements of a physical environment proximate to the first endpoint (the scenario module 206 may operate one or more sensors included in the sensor set 182 to record sensor data describing measurements of a physical environment proximate to the computer system 200. The second endpoint 103, the third endpoint 104 or a combination thereof may be located in the physical environment proximate to the first endpoint 101 that includes the computer system 200, Col. 22; lines 1-11)”.
	Regarding claim 11, Bansal discloses,
	“generate a beam request message including the scenario data (The modification system 199 of the ego vehicle 123 requests a recommended beam alignment setting from the feedback system 109 based on the current driving scenario. This request is communicated as a beam request message 108. The beam request message 108 is an electronic wireless message that includes, for example, the scenario data as its payload and includes a request for a recommended beam alignment setting that is optimized based on the current driving scenario described by the scenario data 140, Col. 19; lines 1-9); and transmit the beam request message to the server via a V2X network (the modification system 199 of the remote vehicle 124 can also determine the scenario data 140 describing the current driving scenario with the ego vehicle 123 and sends the scenario data 140 to the server 106 via the beam request message 108, Col. 19; lines 5-31); wherein the feedback data is based on the beam request message (The feedback system 109 of the server 106 receives the beam request message 108 as an input and determines, based on the scenario data 140 and the beam alignment database 110, an instance of feedback data 144. The feedback data 144 is digital data that describes, for example, an optimal beam alignment setting for one or more of the ego vehicle 123 and the remote vehicle 124 based on the current driving scenario and the beam alignment settings that have worked best for other vehicles in similar scenarios as described by the data included in the beam alignment database 110, Col. 19; lines 15-45).”
 	Regarding claim 12, Bansal discloses,
	“wherein the beam request message causes the server to query a beam alignment database based on the scenario data and to generate the feedback data describing the recommended beam alignment setting as a query result (At step 561, the feedback system 109 of the server 106 queries the beam alignment database 110 based on the scenario data and generates feedback data describing a recommended beam alignment setting as a query result. At step 563, the feedback system 109 of the server 106 sends the feedback data to the ego vehicle 123 via the V2X network, Col. 27; lines 27-36).”
 	Regarding claim 13, Bansal discloses,
 	“modifying an operation of the V2X radio of the second endpoint based on the recommended beam alignment setting to cause a beam of the V2X radio of the first endpoint to be aligned with a beam of the V2X radio of the second endpoint so that the V2X radio of the first endpoint and the V2X radio of the second endpoint exchange the mmWave message using the recommended beam alignment setting (At step 565, the operation module 210 of the ego vehicle 123 modifies one or more of (1) an operation of the V2X radio 143 of the ego vehicle 123 and (2) an operation of the V2X radio 143 of the remote vehicle 124 based on the recommended beam alignment setting to cause a beam of the V2X radio 143 of the ego vehicle 123 to be aligned with a beam of the V2X radio 143 of the remote vehicle 124, so that the V2X radio 143 of the ego vehicle 123 and the V2X radio 143 of the remote vehicle 124 exchange the mmWave message using the recommended beam alignment setting, Col. 27; lines 37-46).”
	Regarding claim 14, Bansal discloses,
	“generating mmWave performance data related to an exchange of the mmWave message using the recommended beam alignment setting; and uploading the mmWave performance data to the server (the operation module 210 generates mmWave performance data related to the exchanging of the mmWave message that is performed using the recommended beam alignment setting. For example, the mmWave performance data includes one or more of an achieved data rate, a received signal strength, etc. The operation module 210 uploads the mmWave performance data to the server 106, Col. 24; lines 47-54).”
Regarding claim 8, Bansal discloses,
	Regarding claim 15, Bansal discloses,
 	A computer program product comprising a non-transitory memory of an onboard vehicle computer system of an ego vehicle (See, Ego vehicle 123 in Fig. 5) storming computer-executable code that, when executed by a processor, causes the processor to: (One general aspect includes a system including an onboard vehicle computer system of a first endpoint including a non-transitory memory storing computer code, Col. 4; lines 58-60 )”, causes the onboard vehicle computer system to: 
“detect an intention of a first endpoint to exchange a millimeter wave (mmWave) message with a second endpoint (At step 553, the intention detection module 204 of the ego vehicle 123 detects an intention of the ego vehicle 123 to exchange a mmWave message with another endpoint. By way of examples, here assume that the other endpoint is the remote vehicle 124. Of course, the other endpoint can be any other type of endpoint such as a roadside unit, a base station, etc, Col. 27; lines 13-19)”; 
“determine scenario data describing a scenario of one or more of the first endpoint and the second endpoint ( At step 555, the scenario module 206 of the ego vehicle 123 determines scenario data describing a driving scenario of one or more of the ego vehicle 123 and the remote vehicle 124, Col. 27; lines 20-23”; 
“request a recommended beam alignment setting from a server based on the scenario data (At step 557, the report module 207 of the ego vehicle 123 generates a beam request message including the scenario data. At step 559, the report module 207 of the ego vehicle 123 transmits the beam request message to the server 106 via the V2X network, Col. 27; lines 24-29)”; 
“receive feedback data describing the recommended beam alignment setting from the server (At step 563, the feedback system 109 of the server 106 sends the feedback data to the ego vehicle 123 via the V2X network, Col. 27; lines 30-36)”; and 
“modify an operation of a vehicle-to-everything (V2X) radio of the first endpoint based on the recommended beam alignment setting so that the V2X radio of the first endpoint exchanges the mmWave message with the second endpoint using the recommended beam alignment setting  (At step 565, the operation module 210 of the ego vehicle 123 modifies one or more of (1) an operation of the V2X radio 143 of the ego vehicle 123 and (2) an operation of the V2X radio 143 of the remote vehicle 124 based on the recommended beam alignment setting to cause a beam of the V2X radio 143 of the ego vehicle 123 to be aligned with a beam of the V2X radio 143 of the remote vehicle 124, so that the V2X radio 143 of the ego vehicle 123 and the V2X radio 143 of the remote vehicle 124 exchange the mmWave message using the recommended beam alignment setting, Col. 27; lines 37-46).”
 	Regarding claim 16, Bansal discloses,
	“wherein detecting the intention of the first endpoint to exchange the mmWave message with the second endpoint includes receiving a command from an autonomous driving system of the first endpoint to transmit the mmWave message to the second endpoint (the ADAS system 183 or the autonomous driving system 184 of the first endpoint 101 provides a command to the communication unit 145 of the first endpoint 101 to transmit a mmWave message to another endpoint (e.g., the second endpoint 103 or the third endpoint 104). Responsive to receiving the command, the intention detection module 204 determines that a mmWave message is desired to be exchanged by the first endpoint 101 with the other endpoint, Col. 21; lines 46-56).”
	Regarding claim 17, Bansal discloses,
	“wherein the scenario data describing the scenario is based on sensor data describing measurements of a physical environment proximate to the first endpoint (the scenario module 206 may operate one or more sensors included in the sensor set 182 to record sensor data describing measurements of a physical environment proximate to the computer system 200. The second endpoint 103, the third endpoint 104 or a combination thereof may be located in the physical environment proximate to the first endpoint 101 that includes the computer system 200, Col. 22; lines 1-11)”.
	Regarding claim 18, Bansal discloses,
	“generate a beam request message including the scenario data (The modification system 199 of the ego vehicle 123 requests a recommended beam alignment setting from the feedback system 109 based on the current driving scenario. This request is communicated as a beam request message 108. The beam request message 108 is an electronic wireless message that includes, for example, the scenario data as its payload and includes a request for a recommended beam alignment setting that is optimized based on the current driving scenario described by the scenario data 140, Col. 19; lines 1-9); and transmit the beam request message to the server via a V2X network (the modification system 199 of the remote vehicle 124 can also determine the scenario data 140 describing the current driving scenario with the ego vehicle 123 and sends the scenario data 140 to the server 106 via the beam request message 108, Col. 19; lines 5-31); wherein the feedback data is based on the beam request message (The feedback system 109 of the server 106 receives the beam request message 108 as an input and determines, based on the scenario data 140 and the beam alignment database 110, an instance of feedback data 144. The feedback data 144 is digital data that describes, for example, an optimal beam alignment setting for one or more of the ego vehicle 123 and the remote vehicle 124 based on the current driving scenario and the beam alignment settings that have worked best for other vehicles in similar scenarios as described by the data included in the beam alignment database 110, Col. 19; lines 15-45).”
 	Regarding claim 19, Bansal discloses,
	“wherein the beam request message causes the server to query a beam alignment database based on the scenario data and to generate the feedback data describing the recommended beam alignment setting as a query result (At step 561, the feedback system 109 of the server 106 queries the beam alignment database 110 based on the scenario data and generates feedback data describing a recommended beam alignment setting as a query result. At step 563, the feedback system 109 of the server 106 sends the feedback data to the ego vehicle 123 via the V2X network, Col. 27; lines 27-36).”
 	Regarding claim 20, Bansal discloses,
 	“modifying an operation of the V2X radio of the second endpoint based on the recommended beam alignment setting to cause a beam of the V2X radio of the first endpoint to be aligned with a beam of the V2X radio of the second endpoint so that the V2X radio of the first endpoint and the V2X radio of the second endpoint exchange the mmWave message using the recommended beam alignment setting (At step 565, the operation module 210 of the ego vehicle 123 modifies one or more of (1) an operation of the V2X radio 143 of the ego vehicle 123 and (2) an operation of the V2X radio 143 of the remote vehicle 124 based on the recommended beam alignment setting to cause a beam of the V2X radio 143 of the ego vehicle 123 to be aligned with a beam of the V2X radio 143 of the remote vehicle 124, so that the V2X radio 143 of the ego vehicle 123 and the V2X radio 143 of the remote vehicle 124 exchange the mmWave message using the recommended beam alignment setting, Col. 27; lines 37-46).”

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 10098014: The disclosure includes embodiments for performing beam alignment based on driving intentions. A method includes receiving a wireless message that includes first vehicle data that describes a first vehicle position, a first vehicle speed, a first vehicle heading, and a first vehicle driving intention. The method further includes determining whether a blockage is predicted to occur based on a second vehicle position, a second vehicle driving intention, and the first vehicle data. The method further includes, responsive to the blockage being predicted to occur, determining a non-line of sight (NLOS) path based on the second vehicle position, the second vehicle driving intention, and the first vehicle data. 
 	US 20220338202: Disclosed, according to various embodiments, are a method by which a first terminal performs beam pairing in a wireless communication system for supporting a sidelink, and an apparatus. Disclosed are a method and an apparatus therefor, the method comprising the steps of: determining a first resource region for communication through the exchange of a discovery message in a first discovery resource region; and transmitting a sidelink signal to a second terminal in the first resource region, wherein the first discovery resource region is linked, in advance, with a plurality of resource regions for communication, and the first terminal determines, on the basis of the measured value of the sidelink signal which is less than a first threshold value, a resource region in which a beam pair is reselected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641